Name: 79/154/EEC: Commission Decision of 21 December 1978 on the reimbursement by the Guidance Section of the EAGGF to Ireland of expenditure incurred during 1975 on aids for the less-favoured farming areas (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-02-14

 Avis juridique important|31979D015479/154/EEC: Commission Decision of 21 December 1978 on the reimbursement by the Guidance Section of the EAGGF to Ireland of expenditure incurred during 1975 on aids for the less-favoured farming areas (Only the English text is authentic) Official Journal L 039 , 14/02/1979 P. 0028 - 0028++++ ( 1 ) OJ No L 128 , 19 . 5 . 1975 , p . 1 . ( 2 ) OJ No L 108 , 26 . 4 . 1976 , p . 21 . ( 3 ) OJ No L 96 , 23 . 4 . 1972 , p . 1 . ( 4 ) OJ No L 302 , 4 . 11 . 1976 , p . 19 . ( 5 ) OJ No L 222 , 14 . 8 . 1976 , p . 37 . COMMISSION DECISION of 21 December 1978 on the reimbursement by the Guidance Section of the EAGGF to Ireland of expenditure incurred during 1975 on aids for the less-favoured farming areas ( Only the English text is authentic ) ( 79/154/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas ( 1 ) , as last amended by Directive 76/400/EEC ( 2 ) , and in particular Article 13 thereof , Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms ( 3 ) , as last amended by Directive 76/837/EEC ( 4 ) , and in particular Article 21 ( 2 ) thereof , Whereas the measures taken by Ireland to implement Directive 75/268/EEC were the subject of a favourable Commission Decision pursuant to Article 13 of the said Directive and to Article 18 of Directive 72/159/EEC ; Whereas Ireland has made an application for reimbursement of expenditure incurred during 1975 on aids for the less-favoured farming areas ; whereas this application is complete and has been submitted in due form in accordance with the requirements of Commission Decision 76/627/EEC of 25 June 1976 concerning applications for reimbursement in respect of aid granted by Member States pursuant to Directive 75/268/EEC ( 5 ) ; Whereas an examination of the information provided shows that eligible expenditure of Pund 6 360 646 * 70 broken down as follows : _ under Title II : Pund 6 360 646 * 70 _ under Title IV : _ has been incurred under the conditions laid down in Directive 75/268/EEC ; whereas the Guidance Section of the European Agricultural Guidance and Guarantee Fund should therefore reimburse 25 % thereof , i.e . Pund 1 590 161 * 67 ; Whereas a payment on account of Pund 1 207 967 * 75 has been granted in application of Article 13 of Directive 75/268/EEC and of Article 5 ( 1 ) of Decision 76/627/EEC ; whereas a balance of Pund 382 193 * 92 should therefore be paid to the Member State ; Whereas Decision 76/627/EEC lays down in Article 2 that applications for reimbursement concerning Title III of Directive 75/268/EEC shall be submitted along with applications for reimbursement of expenditure on Directive 72/159/EEC ; Whereas the EAGGF Committee has been consulted on the financial aspects and in particular as to the funds available , HAS ADOPTED THIS DECISION : Article 1 The final contribution by the Guidance Section of the European Agricultural Guidance and Guarantee Fund towards the expenditure incurred by Ireland during 1975 on aids for the less-favoured farming areas shall be Pund 1 590 161 * 67 . The balance of the contribution , i.e . Pund 382 193 * 92 shall be paid to Ireland . Article 2 This Decision is addressed to Ireland . Done at Brussels , 21 December 1978 . For the Commission Finn GUNDELACH Vice-President